         Case 1:19-cv-05639-PAE Document 23 Filed 11/29/19 Page 1 of 2

                                                                       Robert D. Mitchell
                                                                       Attorney at Law
                                                                       Telephone (602) 255-6000
                                                                       Direct (602) 452-2730
                                                                       rdm@tblaw.com
Offices in:
Arizona, California, Nevada, and New Mexico




                                         November 29, 2019

Honorable Paul A. Engelmayer
United States District Judge
U.S. District Court, Southern District of New York
40 Foley Square, Room 2201
New York, New York 10007

        Re:      The IMC Group of Companies LTD. v. Timbers Resort Management, LLC
                 Case No. 1:19-cv-05639-PAE

Dear Judge Engelmayer:

       Pursuant to Your Honor’s Endorsement dated November 21, 2019, undersigned
counsel, on behalf of Defendant Timbers Resort Management, LLC (“Timbers”) hereby
submits this letter addressing why the Court should not authorize limited, and expedited,
discovery on the issue of subject-matter jurisdiction.

        Defendant Timbers Resort Management, LLC, is a Colorado limited liability
company. Timbers Holdings, LLC, a Delaware limited liability company, is a member of
Defendant Timbers Resort Management, LLC. Timbers Grand Avenue Partners, LLC, a
Delaware limited liability company, is a member of Timbers Holdings, LLC. Oaktree Real
Estate Opportunities Fund VI, L.P. is a member of Timbers Grand Avenue Partners, LLC.
Oaktree Real Estate Opportunities Fund VI GP, L.P. is a general partner of Oaktree Real
Estate Opportunities Fund VI, L.P. Oaktree Fund GP II, L.P. is a limited partner of Oaktree
Real Estate Opportunities Fund VI GP, L.P. Todd Liker, a New York resident, is a limited
partner of Oaktree Fund GP II, L.P.

        We have provided Plaintiff with substantial documentation establishing that
diversity jurisdiction does not exist in this Court, including a declaration of the CEO of
Timbers Resort Management, LLC, a declaration of the General Counsel of the real estate
group of Oaktree Capital Management, L.P. and a declaration of New York resident Todd
Liken. Defendant Timbers does not challenge jurisdiction in New York state court, and
have so advised Plaintiff’s counsel. However, because an ultimate owner of Defendant
Timbers, through a series of partnerships and limited liability companies, is a citizen of
New York, diversity jurisdiction simply does not exist.
        Case 1:19-cv-05639-PAE Document 23 Filed 11/29/19 Page 2 of 2




        In response to Plaintiff’s Amended Complaint and in accordance with Your Honor’s
November 4, 2019 Order, Defendant Timbers anticipates filing a new motion to dismiss as
to the Amended Complaint no later than December 13, 2019. In the motion, we will submit
additional evidence further confirming the lack of diversity jurisdiction.

       Moreover, we will continue our efforts to directly resolve this issue with Plaintiff’s
counsel informally, so no discovery, limited or otherwise, is necessary. Discovery would
only unnecessarily escalate costs in what is a relatively small and factually meritless case.
Defendant will voluntarily provide relevant documentation on the diversity issue.

      For the foregoing reasons, Timbers and undersigned counsel respectfully requests
Your Honor not authorize limited discovery as it is simply unnecessary.

                                             Very truly yours,




                                             Robert D. Mitchell


CC:    Richard J.J. Scarola, Esq. (via e-mail)
       Counsel for Plaintiff
       Daniel Graber, Esq. (via e-mail)
       Local Counsel for Defendant




                                                                                  2|Page
